DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110, 156, 146, 255, 256.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “35” has been used to designate both blade connector (paragraph 196 (first instance)) and holes (paragraph 260)  
Reference character “50” has been used to designate both bridge support (paragraph 200 (first instance)) and display cover (paragraph 289)  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, “rein the shaft is positioned on a central axis of the housing cover” should be deleted. This appears to be a typo as it is a duplicate of the previous line. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An ”anti-bug module” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the anti-bug module in claim 18, the anti-bug module was interpreted to include an anti-bug PCB including an ultrasonic oscillation circuit and a speaker according to paragraph 79 or a heat sink according to paragraph 439 or the equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the lower control case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the main printed circuit board" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the upper control case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 25 recite “an air conditioning product” in line 9 and lines 4-5, respectively. It is unclear what the air conditioning product is which renders the claim indefinite. For examining purposes it was interpreted to be anything that could modify the air. 
Claim 23 recites the limitation "interworking air conditioning products" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis was provided for a singular interworking air conditioning product. 
Claim 27 recites “storing a different value…and performing a supplementing operation” in lines 2-4. It is unclear what structure is used to perform these functions. This renders the claim indefinite. 
Claim 27 recites the limitation "the interworking air conditioning product" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 26 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) in view of Volk (US 4,892,460).
Regarding claim 1, Iwamoto (Fig. 1-3) discloses a ceiling fan (Fig. 1-2) comprising: a shaft (6) to couple to a ceiling or a wall surface (1 via 2); a motor assembly (7) provided to surround the shaft (6); a bridge support (14) coupled to a lower portion of the shaft (6); an electronic unit (interpreted as the circuit board 15) supported by the bridge support and positioned under the bridge support; a housing cover to receive the motor assembly (7) and the electronic unit (15); a main blade (10) coupled to the housing (coupled to upper housing portion 11) cover to be rotatable; and wherein the shaft (6) is positioned on a central axis of the housing cover. Refer to Fig. I below. 

    PNG
    media_image1.png
    483
    740
    media_image1.png
    Greyscale

Fig. I. Iwamoto, Fig. 2 (Annotated)
Iwamoto fails to disclose a sub-blade disposed at the main blade. 
Volk (Fig. A-F) teaches fan blades (2) in which auxiliary blades (1) are fitted to the main fan blades (1). Volk (Col. 2, lines 44-49) teaches that the auxiliary blades serve to create greater turbulence of air flow with maximum lateral air dispersal which extends the propelled breeze while preventing a central core downdraft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto by adding auxiliary blades to the main blades, as taught by Volk, in order to extend the propelled breeze of the fan. 
Regarding claim 7, Iwamoto, as modified, discloses the ceiling fan of claim 1, wherein Iwamoto (Fig. 1-3), as modified, further discloses that the motor assembly (7) includes: a stator (8) coupled to the shaft (6); and a rotor (9) spaced apart from an outer circumferential surface of the stator (8) and rotatable, wherein the housing cover is coupled to the rotor (9: coupled through the upper portion of the cover: 11). Refer to Fig. I above. 
Regarding claim 9, Iwamoto, as modified, discloses the ceiling fan of claim 1, wherein Iwamoto (Fig. 2), as modified, further discloses that the bridge support (14) includes: a support plate coupled to the shaft (6); and a plurality of bridges extending downward from the support plate. Refer to Fig. I above. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) in view of Smith et al. (US 8,672,649; hereinafter Smith). 
	Regarding claim 10, Iwamoto (Fig. 1-3) discloses a ceiling fan (Fig. 1-2) comprising: a shaft (6) to couple to a ceiling or a wall surface (1 via 2); a motor assembly (7) coupled to the shaft (6) to provide a rotational power; a bridge support (14) coupled to the shaft (6), under the motor assembly (7), and including a bridge extending downward; a bridge case (3) coupled to a lower end of the bridge; a control assembly (15) positioned between the bridge case (3) and the bridge support (14); a display cover coupled to a lower portion of the bridge case (3). Refer to Fig. I above. 
Iwamoto fails to disclose a display module provided at the display cover and including a light emitting device.  
Smith (Fig. 7) teaches a ceiling fan in which a light (100) is positioned at the base of the ceiling fan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto by adding a light to the base of the fan, as taught by Smith, in order to produce the predictable result of providing light to the room. Refer to Fig. II below. 

    PNG
    media_image2.png
    333
    709
    media_image2.png
    Greyscale

Fig. II. Smith, Fig. 7 (Annotated)
Regarding claim 11, Iwamoto, as modified, discloses the ceiling fan of claim 10, wherein Iwamoto (Smith: Fig. 7) the display cover includes: a light guide extending upward from a base surface of the display cover and having a hole at the base surface, the light guide to guide light supplied from the light emitting device (100). Refer to Fig. II above.   

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) in view of Volk (US 4,892,460) and further in view of McPherson et al. (US 10,612,553; hereinafter McPherson).
Regarding claim 21, Iwamoto, as modified, discloses the ceiling fan of claim 1, but fails to disclose that the electronic unit includes: a communication module to communicate with an air conditioning product; and a control unit to interwork with the air conditioning product and to control the motor assembly.  
McPherson (Fig. 2, 7) teaches a ceiling fan with a fan controller and a wired remote. McPherson (Abstract) teaches that the controller includes a printed circuit board having a wireless communication module and is configured to rotate the fan blades. McPherson (Col. 4, lines 56-67; Col. 5, lines 1-2) teaches that the control system can be used to work in conjunction with peripherals, such as a heater and can include the ability to communicate using bidirectional radio frequency data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Iwamoto by providing the electronic unit the ability to communicate with an air conditioning product (in this case a heater), as taught by McPherson, in order to  produce the predictable result of providing heat. 
Regarding claim 23, Iwamoto, as modified, discloses the ceiling fan of claim 21, wherein Iwamoto (McPherson: Col. 4, line 24-31), as modified, further discloses the control unit is capable of determining a red zone by comparing a user setting temperature with an indoor temperature with respect to each partitioned space of the interior space- and the control unit performs a control operation to remove the red zone by changing a setting of an interworking air conditioning product, which is closer to the red zone, among interworking air conditioning products. McPherson (Col. 4, line 24-31) was interpreted as teaching this limitation since the fan is capable of being activated by temperature. By being activated by temperature the control unit would need to be able to collect temperature data and compare it to minimum and/or maximum temperature values and if the measured temperature exceeds the temperature limits (which was interpreted as the red zone), the ceiling fan would be activated. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) in view of Volk (US 4,892,460) and McPherson et al. (US 10,612,553; hereinafter McPherson) and further in view of Huggins et al. (US 2019/0264700; hereinafter Huggins) and Rothman et al. (US 2018/0119973; hereinafter Rothman). 
Regarding claim 22, Iwamoto, as modified, discloses the ceiling fan of claim 21, wherein Iwamoto (McPherson: Col. 4, lines 19-31), as modified, further discloses that the control unit (disclosed by McPherson) performs a control operation to manage indoor air by combining sensing information obtained from a sensing module (disclosed by the ability of the fan control system to have temperature activation: Col. 4, line24-31) to detect an indoor temperature. 
Iwamoto, as modified, fails to disclose that the sensing information is additionally in combination with indoor humidity and an indoor dust quantity with information received from the interworking air conditioning product.  
Huggins (Paragraph 0037) teaches a ceiling fan in which the temperature is sensed and based on the temperature instructions to control the ceiling fan are generated. Huggins teaches that additional parameters, such as humidity can be sensed and taken into consideration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto to include a humidity sensor, as taught by Huggins,  in order to take in consideration humidity when generating instructions for the ceiling fan. 
Rothman (Abstract) further teaches a ceiling fan which is coupled to a plurality of sensors for sensing information related to air quality. Rothman (Paragraph 0011) teaches that a sensor for measuring substances such as dust in the air can be provided. Rothman teaches that a fan that can connect and communicate with devices such as those that can filter the air can make the room more healthier and more comfortable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto by adding a controller and sensor for monitoring dust quantity, as taught by Rothman, in order to provide the predictable result of providing cleaner air.  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. (US 2016/0047391; hereinafter McPherson) in view of Volk (US 4,892,460) and Rothman et al. (US 2018/0119973; hereinafter Rothman).  
Regarding claim 25, McPherson (Fig. 1-7) discloses a method for controlling a ceiling fan (100) including a motor assembly (110) coupled to a shaft (116) that couples to a ceiling or a wall surface (via 117), a main blade (112) coupled to the motor assembly (110) and rotatable, a communication module (Abstract: Wireless Communication Module) to communicate with an air conditioning product (Paragraph 0026: Heater), and a control unit (120; Abstract) to interwork with the air conditioning product and to control the motor assembly (110), the method comprising: performing communication connection with the air conditioning product (Paragraph 0026).  
McPherson fails to disclose a sub-blade seated at the main blade, and determining whether to enter a smart circulation mode together with the air conditioning product interworking through the communication connection; and operating in the smart circulation mode to recognize and control mutual operating states in real time together with the interworking air conditioning product. 
Volk (Fig. A-F) teaches fan blades (2) in which auxiliary blades (1) are fitted to the main fan blades (1). Volk (Col. 2, lines 44-49) teaches that the auxiliary blades serve to create greater turbulence of air flow with maximum lateral air dispersal which extends the propelled breeze while preventing a central core downdraft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwamoto by adding auxiliary blades to the main blades, as taught by Volk, in order to extend the propelled breeze of the fan. 
Rothman (Fig. 8a-c, 9; Paragraph 0039, 0047) teaches a smart ceiling fan that communicates with a smart air filter, a smart AC unit, and other smart air modification devices to combined these processes to become healthier, more comfortable, and energy efficient. Rothman (Abstract) teaches that the ceiling fan includes a controller built within the fan for communicating with the other smart devices and that a plurality of sensors are used for sensing information within the at least one room and a processor for processing the information to generate air-related data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McPherson by including a controller for the fan which communicates with a processer that receives information from a plurality of sensors and processes the information to generate air-related data, as taught by Rothman, in order to help make the rooms healthier, more comfortable, and the system more energy efficient. The communication between the ceiling fan and other air conditioning products with a processor which produces air-related data based on information from sensors was interpreted to read upon the steps of the “determining whether to enter a smart circulation mode together with the air conditioning product interworking through the communication connection; and operating in the smart circulation mode to recognize and control mutual operating states in real time together with the interworking air conditioning product”. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. (US 2016/0047391; hereinafter McPherson) in view of Volk (US 4,892,460) and Rothman et al. (US 2018/0119973; hereinafter Rothman) and further in view of Steiner (US 10,379,208). 
Regarding claim 26, McPherson, as modified, discloses the method of claim 25, wherein McPherson, as modified, further discloses determining whether to perform cooling or heating operation mode, based on an operating mode of the interworking air conditioning product. 
McPherson, as modified, fails to disclose determining a rotation direction of the ceiling fan depending on the cooling or the heating operation mode, in the smart circulation mode.  
Steiner (Col. 4, lines 13-18) teaches that depending on how a ceiling fan is being used (whether for heating or cooling), this determines the direction in which the blades rotate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McPherson to determine the direction the blades should rotate whether the ceiling fan is being used for heating or cooling, as taught by Steiner, in order for the ceiling fan to be properly used for cooling or heating. 


Allowable Subject Matter
Claims 2-5, 12-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2:
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) Volk (US 4,892,460)
The closest prior art fails to disclose that the electronic unit includes: a bridge case coupled to the bridge support; a control assembly seated on the bridge case; and a display cover coupled to a low portion of the bridge case.  
Claims 3-5 depend upon claim 2 and so have been objected to as well. 
Regarding claim 12: 
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) Volk (US 4,892,460)
The closet prior art fails to disclose or suggest that the display module is seated on a top surface of the light guide.  
Regarding claim 13: 
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto) Volk (US 4,892,460)
The closest prior art fails to disclose or suggest an escutcheon, which is a cover that transmits a-light, is provided on a bottom surface of the display cover, and the escutcheon has a pattern which is formed at a position corresponding to the light emitting device and the light guide and indicates a function of the ceiling fan.  
Regarding claim 14: 
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto), Smith et al. (US 8,672,649; hereinafter Smith)
The closest prior art fails to disclose or suggest that a display module guide protruding upward from a base surface of the display cover to fix the display module; and a display module coupling device that elastically deforms to introduce the display module therein.  
Regarding claim 17: 
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto), Smith et al. (US 8,672,649; hereinafter Smith)
The closest prior art fails to disclose or suggest that the bridge case includes: an inner bridge extending upward to pass through the lower control case, the main printed circuit board (PCB}, and the upper control case.  
Regarding claim 18: 
Closest prior art: Iwamoto et al. (US 9,593,687; hereinafter Iwamoto), Smith et al. (US 8,672,649; hereinafter Smith), Kim et al. (WO 2011/016703 A2)
Iwamoto and Smith discloses the ceiling fan. 
Kim teaches an anti-bug module. 
The closest prior art fails to disclose or suggest positioning the anti-bug module in an internal space formed by the bridge case and the display cover to eliminate a pest. 
Claim 27 depends upon claim 18 and would be allowable as well if rewritten to overcome the rejection under 35 USC 112(b). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banks et al. (US 10,927,841) discloses a ceiling fan where the blades are formed with the outer casing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745